PER CURIAM.
The pertinent facts and dates in these criminal cases are as follows: In the court below defendants were on November 26, 1935, convicted and sentenced to imprisonment on December 5, 1935. On December 30, 1935, which was within the 30-day limit provided by the Supreme Court rule (Rules of Practice and Procedure in Criminal Cases, rule 9, 28 U.S.C.A. following section 723a), the time for filing record and assignments of error was extended, by order of court, to January 25, 1936. On January 25, 1936, the time was again extended to February 10, 1936. On February 10, 1936, the time was again extended to February 20, 1936. On February 27, 1936, which was seven days after the expiration of the order of February 10, 1936, a judge of the court below made an order extending the time until March 15, 1936. Subsequently, the United States Attorney moved to strike off this order of February 27, 1936, which motion the court below, on March 7, 1936, granted. Its action in so doing was appealed from.
We are of opinion the court committed no error in so striking off the order of February 27, 1936. The extension granted by the order of February 10th expired on February 20th, and with such expiration the court’s power to further extend ended. The Supreme Court’s rule was meant to expedite appeals, and as its rule provided for the original thirty day extension “within said period of thirty days,” we are warranted in holding that further extensions were only to be granted within the extended time and not after such extended time was ended. Such holding carries out the purpose of the rule and a holding otherwise would defeat it. So holding, the appeals are dismissed and the records remanded, with directions to execute the sentences imposed.